Citation Nr: 0822614	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-23 571	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of Dependency Indemnity Compensation 
(DIC) benefits.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to August 
1979.  He died in October 2003.  The appellant is requesting 
recognition as his surviving spouse for the purposes of DIC 
benefits.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In the appellant's July 2006 substantial appeal 
(VA Form 9), she requested a hearing before the Board in 
Washington, D.C.  Because the Board is granting her claim and 
it is fully substantiated, a hearing is not necessary for a 
fair adjudication of the claim.  


FINDINGS OF FACT

1.  The appellant and the veteran had a marriage ceremony in 
January 1977 at Fort Dix, New Jersey.

2.  The appellant did not have knowledge at the time of their 
marriage that there was a legal impediment to their marriage.

3.  The appellant and the veteran lived together continuously 
from the date of the attempted marriage until his death.

4.  No other person has filed for VA benefits as the 
veteran's surviving spouse.

5.  The attempted marriage of the appellant and the veteran 
may be deemed valid, for VA purposes.


CONCLUSION OF LAW

The appellant may be recognized as the veteran's surviving 
spouse for VA benefit purposes.  38 U.S.C.A. §§ 101(3), 103, 
1102, 1304, 1541 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Since the Board is granting the appellant's request for 
recognition as the surviving spouse of the veteran for the 
purposes of DIC benefits, the claim is substantiated and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

Governing Statutes and Regulations

The term 'surviving spouse' is defined in pertinent part as a 
person of the opposite sex who (1) was the lawful spouse of a 
veteran at the time of the veteran's death; and (2) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and 
(3) who has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50.  For VA compensation purposes, the term 'marriage' 
means a marriage valid under the law of the place where the 
parties resided at the time of the marriage, or the law of 
the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j).   
 
In jurisdictions where marriages other than by ceremony are 
recognized, the existence of a marriage may be established by 
the certified statement of one or both of the parties as to 
the facts of the alleged marriage.  This evidence should be 
supported by certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship between the parties to the alleged marriage, 
including the periods of cohabitation, places of residence, 
whether the parties held themselves out as married, and 
whether they were generally accepted as such in the 
communities in which they lived.  38 C.F.R. § 3.205(a)(6).   

In the absence of conflicting information, proof of marriage 
by a copy of the public record of marriage containing 
sufficient data to identify the parties, date and place of 
marriage, and the number of prior marriages if shown on the 
official record along with a certified statement by the 
appellant concerning the date, place, and circumstances of 
the dissolution of any prior marriage may be accepted as 
establishing a valid marriage.  Where there is conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death or a certified copy or abstract of a 
final divorce decree or annulment.  38 C.F.R. § 3.205(a), 
(b).

A marriage that is otherwise invalid under state law may be 
'deemed valid' for VA purposes if certain requirements are 
met.  38 U.S.C.A. § 103(a); 38 C.F.R. §§ 3.52, 3.205(c).  In 
June 1991, VA's General Counsel issued a precedent opinion 
holding that 38 U.S.C.A. § 103(a), in part, provides that 
where it is established that a claimant for gratuitous 
veterans' death benefits entered into a marriage with a 
veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabited with 
the veteran for one year or more immediately preceding the 
veteran's death, such marriage will be deemed to be valid.  
VAOPGCPREC 58-91 (June 17, 1991).  The requirement of a 
marriage ceremony by a jurisdiction that does not recognize 
common law marriage constitutes a 'legal impediment' to such 
a marriage for purposes of that section.  Id.  In Colon v. 
Brown, 9 Vet. App. 104 (1996), the United States Court of 
Appeals for Veterans Claims (Court) determined that in cases 
where there is an impediment to entering into a common-law 
marriage, if the appellant was unaware of the impediment, 
then an otherwise invalid common-law marriage could be deemed 
valid.

Legal Analysis

In June 1997, the veteran filed a claim for VA benefits (VA 
Form 21-526).  He said he had been married to the appellant 
since January 1977 and that they were married at Fort Dix, 
New Jersey.  He said he was previously married to M.J. and 
they were divorced in 1971.  He said the appellant was 
previously married and divorced in 1972.  He later submitted 
divorce decrees showing that he was divorced from M.J. in 
October 1973 and the appellant was divorced from her previous 
husband in January 1975.

A June 2002 VA outpatient treatment record indicates that the 
veteran's marital status was listed as married. 

The veteran died in October 2003.  The death certificate 
indicates his surviving spouse was the appellant.

The appellant filed for DIC benefits in November 2003.  The 
RO requested that she submit a copy of her marriage 
certificate.  In December 2003, she submitted a copy of a 
marriage record from a Bible that indicated she and the 
veteran had a marriage ceremony in January 1977 at Fort Dix, 
New Jersey.  She said that she was waiting for the official 
marriage document from New Jersey and would submit it as soon 
as she received it.  She also submitted a copy of a deed 
dated in December 1983 that listed her and the veteran as 
husband and wife.  

In December 2003, the appellant's father applied for burial 
benefits.  He identified himself as the veteran's father-in-
law.  

In June 2004, the RO received lay statements from B.P. and 
K.P. and T.A. who stated they knew the veteran and the 
appellant as husband and wife.  The appellant also submitted 
a copy of a November 2003 letter from the Social Security 
Administration (SSA) that awarded her a lump-sum death 
payment as the surviving spouse.  In addition, she submitted 
evidence that indicates she was listed as the veteran's sole 
beneficiary.  

In August 2004, the appellant submitted lay statements from 
B.P. and T.A. (VA Forms 21-4171) that stated that they knew 
the veteran and the appellant as husband and wife.  She also 
submitted a copy of a November 2003 order from the County 
Commission of Taylor County, West Virginia, appointing her as 
administratrix of the veteran's estate.  In addition, she 
submitted a copy of an April 2003 joint bank account 
statement listing her and the veteran as account holders.  

In September 2004, the appellant submitted a Statement of 
Marital Relationship (VA Form 21-4170) stating that she and 
the veteran lived together in New Jersey from August 1975 to 
September 1978 and moved to West Virginia in September 1978.  
She said she lived continuously with the veteran until his 
death in October 2003.  

In November 2004, the RO sent a letter to the state of New 
Jersey in an attempt to obtain a copy of the marriage 
certificate.  In January 2005, the state of New Jersey 
responded with an application form, which was forwarded to 
the appellant for completion.  In March 2005, the appellant 
responded that she was unable to obtain a copy of the 
marriage certificate because the papers were never filed with 
the courthouse.  She said that she and the veteran had a 
ceremony performed by a minister, but never obtained a 
marriage license.  She believed they had a common law 
marriage.  

In April 2005, lay statements from C.C. and D.M. were 
submitted stating that they had witnessed the appellant's 
marriage to the veteran.

The evidence of record indicates the appellant and the 
veteran had a marriage ceremony in January 1977.  They were 
both legally divorced from their prior spouses at the time of 
the ceremony.  Unfortunately, however, a marriage license was 
not obtained or filed with the state of New Jersey.  It is 
unclear whether the appellant knew that the proper paperwork 
had not been filed at the time of the marriage ceremony, but 
the evidence overwhelming shows that she and the veteran 
believed they were legally married and held themselves out as 
husband and wife from January 1977 until his death in October 
2003.

The appellant's marriage to the veteran was not valid under 
the laws of New Jersey.  See N.J.S.A. 37:1-10 (2002) 
(prohibiting recognition of common law marriages entered into 
after 1939).  West Virginia also does not recognize common 
law marriage.  State v. Bragg, 152 W.Va. 372, 163 S.E.2d 685 
(1968) (common law marriages are not recognized in West 
Virginia law, but will be recognized if valid in the 
jurisdiction in which the common law marriage was entered 
into).  Although New Jersey and West Virginia do not 
recognize common law marriage, it does not appear that the 
appellant knew of this legal impediment.  The evidence 
indicates that the attempted marriage to the veteran occurred 
1 year or more before his death, the appellant entered into 
the marriage without knowledge of the impediment, the 
appellant cohabitated with the veteran continuously from the 
date of the marriage until his death, and no other claim has 
been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits.  Therefore, the 
appellant may be recognized as a surviving spouse of the 
veteran for purposes of VA benefits.  38 U.S.C.A. 103(a); 38 
C.F.R. § 3.52.


ORDER

Recognition of the appellant as the surviving spouse of the 
veteran is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


